 AVERY DENNISON 389Avery Dennison and Graphic Communications Un-ion, District Council No. 2, AFLŒCIO. Cases 31ŒCAŒ22125, 31ŒCAŒ22131, 31ŒCAŒ22261, and 31ŒCAŒ22393 December 30, 1999 DECISION AND ORDER REMANDING PROCEEDING BY MEMBERS FOX, LIEBMAN, AND BRAME On April 10, 1998, Administrative Law Judge James M. Kennedy issued the attached Order Deferring Case to Arbitration.  The General Counsel and the Charging Party filed requests for review of the judge™s order, the Respondent filed an opposition to these requests, and the Charging Party filed a brief in reply to the opposition.1 The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the order and the record in light of the requests for review and briefs and has de-cided to affirm the judge™s rulings, findings, and conclu-sions only to the extent consistent with this Decision and Order. The complaint alleges that the Respondent unlawfully transferred unit work from its Monrovia, California facil-ity, withdrew recognition from the Union, and unilater-ally implemented changes in terms and conditions of employment.  The General Counsel and the Charging Party except to the judge™s conclusion that these issues are appropriate for deferral to arbitration under the par-ties™ negotiated grievance/arbitration procedure, in ac-cordance with Collyer Insulated Wire, 192 NLRB 837 (1971), and United Technologies Corp., 268 NLRB 557 (1984).  For the reasons discussed below, we find merit in these exceptions, and we conclude that deferral is not warranted in the circumstances of this proceeding. A.  Facts According to the stipulated facts, the Union was rec-ognized by the Respondent as the exclusive representa-tive of unit employees at its Monrovia facility since at least the late 1950s.2  The parties™ most recent collective-bargaining agreement was effective by its terms from October 1, 1993, through September 30, 1995, and was extended by the parties until September 5, 1996, when the Respondent withdrew recognition from the Union and terminated the agreement.  Unit work consisted of coating (manufacturing), slitting (finishing), and ship-ping various label products.  Monrovia historically oper-ated two manufacturing machines, the C-20, which pri-marily converted paper materials, and the C-30, which made film materials.                                                            1 The Charging Party has requested oral argument.  The request is denied as the record, exceptions, and briefs adequately present the issues and the positions of the parties. 2 This is the Respondent™s only unionized facility. In about April 1994, the Respondent unilaterally trans-ferred some of the C-30 work from Monrovia to its facil-ity in Fort Wayne, Indiana, but the work was returned to Monrovia approximately 1 month later.  In a process beginning about August 1995 and concluding in Septem-ber 1996, the Respondent again unilaterally transferred the same C-30 work to Fort Wayne.  Thus, the coating work previously performed by unit employees at Mon-rovia for certain customers is currently performed by nonunit employees at Fort Wayne for the same custom-ers.  The Respondent continues to perform some coating work on C-30 machines at Monrovia for other customers, but the unit employees™ slitting and shipping of the work coated at Monrovia is now performed by nonunit em-ployees at other facilities. From about July 1996 until about February 1997, the Respondent also transferred a large portion of the unit work on C-20 machines from Monrovia to its facility in Painesville, Ohio, where, using nonunit employees, it continues to perform the work for the same customers.  Since then, the Respondent has performed no work on the C-20 machines remaining at Monrovia. About March 22, 1996, seven unit employees who had been performing coating and slitting work at Monrovia began working at the Respondent™s Rancho Cucamonga, California facility.  In view of continuing concerns over long-term employment, the employees had bid on, been offered, and accepted positions at Rancho Cucamonga.  About July 1996, as part of the transfer of the C-20 work, the Respondent laid off approximately 11 employees, who have not been reinstated to their former positions.  The Respondent maintained that it was permitted to make the work transfers unilaterally by virtue of Section 12.01 of the collective-bargaining agreement, a manage-ment-rights clause with nondiscrimination provisions and a provision that any employee aggrieved by action taken under the clause would have recourse through the griev-ance procedure. About September 5, 1996, the Respondent, citing an alleged loss of majority support, withdrew its recognition of the Union as the collective-bargaining representative of its employees and announced the termination of the parties™ agreement.  Since then, the Respondent has not recognized the Union or abided by the terms of the agreement. Shortly after August 26, 1996, the Respondent granted the remaining unit employees at Monrovia a wage in-crease retroactive to October 1, 1995, and a second wage increase effective October 1, 1996, terminated the health benefits provided in the agreement, and implemented a different health plan, all without prior notice to or bar-gaining with the Union. B.  The Judge™s Decision In ruling on the Respondent™s submission that the case should be deferred to arbitration, the judge reviewed the 330 NLRB No. 56  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 390principles of 
Collyer Insulated Wire
, supra.  In 
Collyer
, the Board identified the factors it would consider in de-
termining whether a dispute is appropriate for deferral to 
arbitration.  The Board there held that it would defer 
where the ﬁdispute arises with
in the confines of a long 
and productive collective-bargaining relationship,ﬂ where 
ﬁno claim is made of enmity by [the respondent] to em-

ployees™ exercise of protected rights,ﬂ and the respondent 
ﬁhas credibly asserted its willingness to resort to arbitra-
tion under a clause providing for arbitration in a broad 
range of disputes and unquestionably broad enough to 
embrace [the present] dispute.
ﬂ  In addition, the dispute 
must be ﬁeminently well suited to resolution by arbitra-
tion.ﬂ  The meaning of the cont
ract must be at the heart 
of the dispute, so that the 
Act is implicated only upon a 
finding that the respondent™s conduct was not sanctioned 
by the parties™ agreement, a
nd the arbitrator is able to 
fashion an appropriate remedy, if one is necessary.
3 In determining that the present dispute should be sub-
mitted to arbitration, the ju
dge concluded that these crite-
ria were satisfied.  He noted that the parties had a long 
and mature collective-bargaining relationship, and that 
their agreement was in effect
 at the time the Respondent 
transferred the C-20 and C-30 work.  He further found 
that the management-rights provision of the agreement 
arguably authorized the Respondent™s action,
4 that such 
action was subject to the gr
ievance/arbitration process 
established by the contract, and that the Respondent had 
waived any procedural objections to resolving the issues 
through arbitration. 
Moreover, the judge found that the pivotal question 
was whether the transfer of work was privileged under 
the contract, and that, if so, the Respondent™s subsequent 
withdrawal of recognition and changes in terms and con-
ditions of employment would be permissible under the 
Act.  The judge also concluded 
that if an arbitrator found 
the transfer of work 
not privileged under the contract, he 
or she could fully remedy the breach by ordering the res-
toration of the work at Monr
ovia and the recall, with 
backpay, of employees forced to leave their jobs.  There-

after, the judge reasoned, th
e arbitrator or the Board 
could determine whether, with the restored work force, 
the Respondent could have lawfully withdrawn recogni-
                                                          
                                                           
3 Collyer, supra at 842. 
4 Sec. 12.01 of the agreement states in relevant part: 
The management of the Company and the direction of the 
working force, including the right to plan, direct and control plant 
operations; to schedule and assign 
work to employees, to deter-
mine the means, methods, processes, and schedules of production, 
to determine the products to be manufactured, to introduce new 
methods, techniques or equipment as well as expand, diminish or 
decrease operations, the location of its plants and the continuance 
of its operating departments . . . are the sole rights of the Com-
pany. 
If any employee feels aggrieved by any action in respect to 
any of the foregoing, he shall ha
ve recourse through the grievance 
procedure herein. 
tion and, if not, order the Respondent to recognize the 
Union and rescind the unilateral changes in health bene-
fits. The General Counsel and the Charging Party assert 
that the Respondent™s withdrawal of recognition of the 

Union constituted a rejection of the principles of collec-
tive bargaining that form the foundation for arbitration.  
The General Counsel and the 
Charging Party also argue 
that deferral is not appropri
ate because the arbitrator 

could not fully remedy the alleged statutory violations, 

including the Respondent™s failure to bargain and with-
drawal of recognition.  The judge rejected these argu-
ments.  Relying on 
McDonnell Douglas Corp
., 324 NLRB 1202 (1997), the judge found that arbitration may 

be appropriate even for a statutory issue, when a contract 
issue must be decided first. 
C.  Analysis 
Contrary to the judge, we find merit in the position of 
the General Counsel and the Charging Party.  We agree 
with the judge insofar as he found that the meaning of 
the management-rights clause of the parties™ collective-
bargaining agreement is the threshold issue in this pro-
ceeding and a matter well suited for arbitration.  The 
General Counsel has conceded that, if the clause is found 

to permit the Respondent™s transfer of unit work, the Re-
spondent™s subsequent actions are lawful, so that the ar-
bitrator would not need to reach the statutory issues.  In 
these circumstances, arbitration would provide a satisfac-
tory and efficient means of 
resolving the issues.  We 
cannot ignore, however, the possibility that the arbitrator 
may instead find that the management-rights clause did 
not privilege the Respondent™s 
unilateral transfers of unit 
work, in which case the purely
 statutory issues of the 
legality of the Respondent™s actions subsequent to the 
work transfers will need to be decidedŠissues that are 
not appropriate for deferral. 
The Board™s policy against defe
rral in matters of statu-
tory interpretation is well established.
5  Moreover, estab-
lished Board policy also disfavors bifurcation of pro-
ceedings that entail related contractual and statutory 
questions, in view of the in
efficiency and overlap that 
may occur from the co
nsideration of certain issues by an 
arbitrator and others by 
the Board.  See, e.g., Sheet Metal 
Workers Local 17 
(George Koch Sons)
, 199 NLRB 166, 
168 (1972) (declining to defer contractual issue of legal-
ity of strike where the statutory issue of legality of a un-
ion fine, dependent on the status of the strike, is not 
properly deferrable).  Compare 
Clarkson Industries
, 312 
 5 See, e.g., Marion Power Shovel Co
., 230 NLRB 576 (1977).  Al-
though on remand in 
McDonnell Douglas
, supra, relied on by the judge, 
the Board deferred to arbitration the newly transferred employees™ unit 
placement both under the contract 
and under statutory community- of-
interest principles, the Board emphasi
zed that it did so only as an ex-
ception to longstanding policy based on the unique circumstances of the 
case, including the court™s remand.  324 NLRB at 1205. 
 AVERY DENNISON 391NLRB 349, 352Œ353 & fn. 19 (1993) (deferring contrac-
tual issues entirely unrelated to allegations of an unlaw-
ful threat and discriminatory disciplinary warning).
6  The 
statutory issues in this case, including the lawfulness of 
the Respondent™s withdrawal of recognition and subse-
quent changes in working conditions, are particularly 
poor subjects for deferral be
cause they involve the very 
existence of a collective-ba
rgaining relationship between 
the parties, a matter within the exclusive jurisdiction of 
the Board.  Thus, we find th
at the subject of the present 
dispute is not ﬁeminently well suited to resolution by 
arbitrationﬂ in 
accordance with the 
Collyer criteria. We further find this case does not meet the additional 
Collyer factor that requires that the dispute arise ﬁwithin 
the confines of a long and productive collective-
bargaining relationship.ﬂ  Before the events giving rise to 
this proceeding, the parties had a long-established rela-
tionship, and the initial transfer of work occurred while 
that relationship was ongoing.  The remainder of the dis-
pute, however, involves 
the Respondent™s action to 
end
 the relationship by terminating the parties™ contract and 
withdrawing recognition from the Union.  The principle 
underlying deferral, that bargaining relationships are 
enhanced by resolving contractual issues through the 
process agreed on by the parties, loses its force when the 
relationship has been terminated.  In finding that the 
Board should defer in this case, the judge cited no Board 
precedent for doing so in th
e absence of a current collec-
tive-bargaining relationship between the parties. 
Finally, the changes in wages and benefits alleged in 
the complaint occurred 
after
 the Respondent terminated 
the parties™ agreement.  Unlik
e the transfer of work, the 
Respondent does not contend that it was privileged under 
the contract to make these unilateral changes.
7  There-
fore, if the contractual claim fails, then what remains are 
strictly statutory issues within the exclusive purview of 
the Board, namely, the lawfulness of the withdrawal, 
termination, and unilateral changes. 
                                                          
                                                           
6 Contrary to our dissenting colleague, and in the interest of effi-
ciency and economy in case processing, we see no need to disturb the 
Board™s traditional policy against bifurcation of related issues.  Gener-
ally, in cases involving prearbitral deferral, the Board retains jurisdic-
tion for possible postarbitral review under 
Spielberg Mfg. Co
., 112 
NLRB 1080 (1955), and, if deferral is found inappropriate at that time, 
for resolution of the issues by the 
Board.  The bifurcated approach 
urged by our dissenting colleague would further complicate these cases 
by requiring the Board to coordina
te two separate decisionmaking 
processes involving related contr
actual and statutory issues, and by 
increasing the potential for overla
pping or conflicting findings and 
remedies. 
7 See NLRB v. Katz
, 369 U.S. 736 (1962) (employer™s unilateral im-
plementation of changes in terms 
and conditions of employment vio-

lates statutory duty to bargain collectively); and 
Hen House Market No. 
3, 175 NLRB 596, 602 (1969), enfd. 428 F.2d 133 (1970) (unilateral 
change in contractually provided health benefits plan after contract 
expiration violates Sec. 8(a)(5)). 
For these reasons, we decline to defer in this proceed-
ing to the grievance/arbitration provisions of the parties™ 
agreement.  Accordingly, 
we shall remand the proceed-
ing to the judge for a hearing on the merits of the com-
plaint allegations. 
ORDER It is ordered that the ab
ove-captioned proceeding is 
remanded to Administrative Law Judge James M. Ken-
nedy for the purpose of reopening the record to receive 
evidence, and thereafter pr
eparing and serving on the 
parties a supplemental decision containing findings of 
fact, credibility resolutions, conclusions of law, and rec-
ommendations consistent with this Order. 
 MEMBER BRAME
, dissenting in part. 
I agree with my colleagues 
that the question whether 
the Respondent™s transfer of unit work away from the 

Monrovia facility was privileged by the management-
rights clause of the parties™
 agreement is a contractual 
matter that would normally be resolved through the par-

ties™ contractual grievance/arbitration process.  I further 
agree that the remaining issues
 are statutory matters most 
appropriately handled by the Board through unfair labor 

practice proceedings.  Unlike my colleagues, however, I 
would bifurcate this proceedin
g, deferring to arbitration 
on the threshold contractual issue and retaining jurisdic-

tion over the statutory questions for subsequent consid-
eration, if necessary, by the Board. 
In deferring to arbitration for matters of contract inter-
pretation, the Board has long
 recognized that such dis-
putes ﬁcan better be resolved by arbitrators with special 
skill and experience in deciding matters arising under 
established bargaining relationships than by the applica-
tion by this Board of a particular provision of our stat-
ute.ﬂ
1  As the Board noted in 
Collyer, this principle was 
also expressed as Congressi
onal policy in Section 203(d) 
of the Labor Management Relations Act, which states in 

relevant part: 
 Final adjustment by a method agreed upon by the par-

ties is hereby declared to be the desirable method for 
settlement of grievance disp
utes arising over the appli-
cation or interpretation of an existing collective-

bargaining agreement. 
 Employers and unions that enter into collective-
bargaining agreements with provisions for binding arbi-

tration thus are entitled to expect that disputes within the 
coverage of those provisions will be adjudicated by the 
method they voluntarily selected.  Win or lose, they have 
agreed, and must be prepared, 
to abide by the arbitrator™s 
ruling as the final determination of the dispute.
2  Denying   1 Collyer Insulated Wire
, 192 NLRB 837, 839 (1971). 
2 The parties™ lack of a continui
ng bargaining relationship in this 
case does not preclude arbitration of issues that arose under the expired 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 392them their agreed-upon procedure by imposing an alto-
gether different process for handling contractual dis-
putes, based on a rigid all-or-nothing deferral policy, 
deprives both parties of both the benefit of their bargain 
and control over the administ
ration of their agreement.  
This is especially true where, as here, that dispute resolu-
tion procedure has served throughout a stable relation-

ship.  In my view, the benefits, both in terms of policy 
and practicality, of resolving 
such disputes in accordance 
with the procedures negotiated by the parties compel the 
Board to adopt a more flexible approach favoring defer-
ral to arbitration whenever possible.  When, as here, 
statutory issues are also raised
, deferral to arbitration on 
those issues that depend on th
e contract and are arbitrable 
under the parties™ agreement would, in my view, produce 
positive results far outweighing any potential administra-
tive inefficiencies envisioned 
by the Board in disfavoring 
such a bifurcated approach. 
The Federal courts provide substantial precedent and 
guidance for the bifurcated pr
ocessing of cases, and, in 
my view, the Board would be wise to draw on the courts™ 
experience.  Rule 42(b) of the Federal Rules of Civil 
Procedure permits a Federal judge to separate for trial 
any claim or issue in a cause of action.  Courts have re-
lied on the broad discretion granted by the Rule not only 
to separate issues of liability from issues of damages in 
civil trials, but also to separate unlike claims and coun-
terclaims, and threshold issues.
3  Judges in each instance 
balance considerations of fa
irness, efficiency, and econ-
omy of resources,
4 and apply the basic principle enunci-
ated by the Supreme Court that
 the issue to be considered 
separately must be ﬁso distinct and separable from the 
others that a trial of it alone may be had without injus-
tice.ﬂ5 Moreover, the Federal courts have considerable ex-
perience in separating from lawsuits issues that are sub-

ject to arbitration in accordance with the Federal Arbitra-
tion Act (FAA), which requires
 the courts to grant mo-
                                                                                            
                                                           
contract.  Nolde Bros. v. Bakery Workers Local 358
, 430 U.S. 243 
(1977). 
3 Regarding the separation of unlike claims, see, e.g., 
Lindsey v. Prive Corp., 161 F.3d 886 (5th 
Cir. 1998) (proceeding bifurcated to 
separate liability issue under Age Discrimination in Employment Act 
from successorship issue); and 
Hartford-Empire Co. v. Glenshaw Glass 
Co., 3 F.R.D. 50 (W.D.Pa. 1943) (trial bifurcated where one count of 
counterclaim required jury trial and 
other count invoked equity power 

of court); regarding bifurcation to separate threshold issues, see, e.g., 
Amato v. City of Saratoga Springs
, 170 F.3d 311 (2d. Cir. 1999) (trial 
bifurcated where trial against city and police department in case 
brought under 42 U.S.C. § 1983 for excessive force would not be nec-

essary if individual officers found not liable); and 
In re Beverly Hills 
Fire Litigation, 695 F.2d 207 (6th Cir. 1982) (bifurcation for separate 
trial of causation issue where that issue may be dispositive). 
4 See, e.g., id. at 216Œ217. 
5 Gasoline Products Co. v. Champlin Refining Co
., 283 U.S. 494, 
500 (1931).  Although this case predates Rule 42(b), the policy remains 
as articulated by the Court. 
tions to compel arbitration of arbitrable claims.
6  Al-
though the Act, unlike the 
FAA, clearly affords the 
Board discretion in deferring to arbitration, in my view, 
the Board should follow the lead of the Federal courts in 
bifurcating proceedings in order to abide by the parties™ 
voluntarily agreed-upon arbitration procedures whenever 
a separable contractual issue is presented. 
The instant case excellently demonstrates the signifi-
cant advantages of bifurcation.  The contractual and 

statutory issues presented may be separated for adjudica-

tion with little risk of significant overlap or confusion.  
As the judge found, and the General Counsel conceded, 
the contractual question, co
ncerning the Respondent™s 
authority under the management-rights clause to unilat-
erally transfer unit work, is the threshold issue in the 
overall dispute.  Thus, if the 
arbitrator finds the Respon-
dent™s action privileged under the contract, the General 

Counsel agrees that the Respondent™s termination of the 
contract, withdrawal of re
cognition from the Union, and 
changes in wages and health benefits were lawful under 

the Act.  Under such circumstances, the statutory issues 
would be moot and would not require consideration by 
the Board.  On the other hand, if the arbitrator finds the 
work transfer not authorized by the contract, he or she 
would remedy only that breach of the contract, presuma-
bly by restoring the work and the employees to the Mon-
rovia facility.  At that point, if called upon to do so, the 

Board could review the arbitration proceeding in accor-
dance with the 
Spielberg
 postarbitral deferral criteria,
7 and then resolve the remaining statutory issues. 
In my view, applying this procedure in the present 
case, and in other cases as appropriate at the discretion of 
the Board, would promote goals that are important to the 
Act and its administration.  As a practical matter, it 
would avoid the diversion of agency resources to decide 
contractual matters that can frequently be decided more 
economically and expeditiously by an arbitrator.  Even 
more significantly, however, this approach would en-
force the parties™ agreement 
through the mechanism that 
they negotiated for that purpose, without relinquishing 

the Board™s exclusive author
ity to determine statutory 
disputes.  In my view, these benefits are too valuable to 
be sacrificed for the relative administrative ease of main-
taining the Board™s rigid current policy. 
ORDER DEFERRING CASE TO ARBITRATION The Regional Director for Region 31 of the National Labor 
Relations Board issued a consolidated complaint in the above 
matter on June 27, 1997. The underlying charges had been filed 
 6 Dean Witter Reynolds v. Byrd
, 470 U.S. 213, 219 (1985).  See 
Buzbee, When Arbitrable Claims Are Mixed With Nonarbitrable Ones: 
What™s a Court To Do?
, 3 S. Tex. L. Rev. 663, 681Œ683 (1998). 
7 Spielberg Mfg. Co.,
 112 NLRB 1080 (1955). The 
Spielberg
 criteria 
generally favor deferral to the arbitrator™s decision but also provide a 
means of identifying for review by 
the Board cases in which the proc-
ess may not have sufficiently prot
ected employee rights under the Act. 
 AVERY DENNISON 393on April 15, July 12, Septembe
r 13, and November 27, 1996. 
On October 15, 1996, the Regional
 Director deferred to arbitra-
tion the first two filed charges to 
arbitration in accordance with 
the Board™s policy announced in 
Collyer
 lnsulated Wire
, 192 
NLRB 837 (1971), and United Technologies
 Corp., 268 NLRB 
557 (1984). On January 15, 1997, he revoked that deferral, 
investigated the charges, and eventually issued the consolidated 
complaint. 
Respondent™s answer to the cons
olidated complaint asserted, 
as its first affirmative defense,
 that the entire matter remained 
in a posture appropriate for deferral under 
Collyer
 and that the 
entire case should be deferred. During the prehearing confer-
ence call Respondent™s counsel 
advised that the matter would 
be pursued by oral motion at the hearing. When the hearing 

opened on March 25, 1998, Responde
nt moved to defer. After 
allowing the parties to brief the question, I took the matter un-
der advisement, adjourning sine die. 
There is no dispute that Respondent has met the require-
ments which would normally trigger a 
Collyer
 deferral. At the 
time of the dispute in question there was a long, mature collec-
tive-bargaining relationship; there is an arbitration clause in the 
applicable collective-bargaining
 contract providing for final 
and binding arbitration and Respondent has waived any proce-

dural objections to having the ma
tter go to arbitration. Respon-
dent had met these requirements at
 the time of the initial defer-
ral in October 1996 and continues to do so today. 
There has been only one signific
ant change in circumstances 
since that time. At the hearing the parties stipulated that on 
September 5, 1996, when the collective-bargaining contract expired,
1 Respondent withdrew recognition. It appears from the 
statements of counsel that a decertification petition had been 
timely filed. The complaint does not attack the withdrawal of 
recognition based on any theory of employer misconduct, al-
though it does assert that the withdrawal of recognition and 
fringe benefit plan changes were unprivileged, having occurred 
after Respondent made the alleged unlawful unilateral changes 

described in the following paragraphs. See Douglas-Randall, Inc., 320 NLRB 431 (1995); 
Big Three Industries, 201 NLRB 197 (1973). The stipulation best describes 
the situation. Respondent (and 
its Fasson Division) is a manufacturer of adhesive labels with 
plants located in various places around the nation. Its only un-
ionized facility is the one invol
ved here, located in Monrovia, 
California. It also has a plant in Rancho Cucamonga, Califor-
nia. Both are located in the San Gabriel Valley east of Los An-
geles; they are about 30 miles 
from one another. It also has plants in Fort Wayne, Indiana, and Painesville, Ohio. At Mon-
rovia, Respondent manufactured 
two lines of large adhesive 
rolls and cut them to size. One roll is paper and the other, film. 
The paper rolls were manufactured on machines called a C-30; 
the film rolls on machines called C-20. 
The complaint asserts that Respondent unilaterally, and 
without notice to the Union, transferred much of the work to other locations, particularly Fo
rt Wayne and Painesville. The 
work transfer began in 1994 for the C-30 work, was halted 
                                                          
                                                           
1 The Union has been the recognized 
bargaining agent of the affected 
employees since the 1950s and the pa
rties over that period have signed 
a series of collective-bargaining contr
acts. The last such contract, by its 
terms was effective from October 
1, 1993, through September 30, 1995. 
It was, according to the stipulation, extended by the parties until Sep-
tember 5, 1996, the date 
recognition was withdrawn. 
temporarily, and resumed in earnest in August 1995 ending in 
September 1996. The transfer of C-20 work began in July 1996 
and was completed in February 1997. 
The transfer of this work resulted in the layoff of 11 unit 
employees in July 1996 and the voluntary transfer of 7 ﬁslit-
tersﬂ to Rancho Cucamonga, where they continue to perform 
that work. ﬁSlittingﬂ is the process by which the large rolls of 
adhesive label material are cut to the customer™s specifications. 
Approximately 107 employees con
tinue to work at Monrovia. 
Finally, the complaint asserts that after the withdrawal of 
recognition, Respondent changed the health insurance and re-
tirement plans of the remaining Monrovia employees from the 
plans set forth in the collective-bargaining agreement to plans 
which the Company had established for its unrepresented em-
ployees and granted some wage increases. 
The complaint alleges that these actions were taken in dero-
gation of the collective-bargaining
 obligation. It does not claim 
that they are based on antiunion considerations. Respondent 
counters that its decisions and transfers were all based on the 
plain language of the collective-bargaining contract, and that 
the contract specifically entitled it to take the action it did. 
Section 12.01 of the contract 
is a combination management-rights clause, just-cause clau
se, and nondiscrimination clause.
2 By its own terms it gives employees the right to grieve any 

action perceived to be contrary to its terms through the griev-
ance-arbitration provision elsewh
ere in the contract. Respon-
dent argues that the clause on its face permits it to transfer the 
work as it did; but, if it did not, the appropriate way to deter-
mine its meaning is arbitration, as provided by Section 12.01.
 Analysis 
It is apparent, from a review of both the facts and the law, 
that deferral under the 
Collyer
 doctrine remains appropriate. The contract was in effect at the time the transfer of work be-
gan and the transfer is arguably authorized by the contract it-
self. Furthermore, as discussed be
low, an arbitrator would have 
the authority under the terms of the contract to fashion a full 
remedy for the breach if one was found. That would include 
what the General Counsel seeks 
here, reestablishment of the C- 2 Sec. 12.01 reads: 
The management of the Company and the direction of the 
working force, including the right to plan, direct and control plant 
operations; to schedule and assign 
work to employees, to deter-
mine the means, methods, processes and schedules of production, 

to determine the products to be manufactured, to introduce new 
methods, techniques or equipment as well as 
expand, diminish or 
decrease operations, the locations of its plants and the continu-
ance of its operating departments
; to establish and require em-
ployees to observe Company rules and regulations; 
to hire; layoff 
or relieve employees from duties
; and to maintain order and to 
suspend, demote, discipline, a
nd discharge employees for just 
cause, are the sole rights of the Company. 
Foregoing enumeration of Manage
ment™s rights shall not be 
deemed to exclude other rights 
of Management not specifically 
set forth, the Company therefore retaining all rights not otherwise 
specifically covered by this Agreement. 
The exercise by the Company of
 any of the foregoing rules 
shall not alter any of the specifi
c provisions of this Agreement 
nor shall they be used to discriminate against any member of the Un-
ion. If any employee feels aggrieved by any action in respect to 
any of the foregoing, he shall have recourse through the griev-
ance procedure herein
. [Emphasis added.] 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 39420 and C-30 work at Monrovia at the same levels as before, recall of all the employees forced
 to leave, and backpay. If that 
were to occur, then whatever objective considerations the Em-
ployer may have had in Sept
ember 1996 justifying its with-
drawal of recognition would no longer be extant and either the 
arbitrator or the Board could issue an
 order requiring recogni-
tion and reversal of the health pl
an and pension plan changes. If 
the arbitrator found that the contract authorized Respondent to 
transfer the work as it did, then there would be no claim that the 
transfer was an unfair labor practice and no claim that Respon-
dent™s subsequent conduct was unprivileged. 
All parties briefed the issue before I adjourned the hearing 
on March 26, 1998. The General Counsel and the Union argue 
that in cases of this nature, deferral is inappropriate. Both of 
them assert that deferral is unwarranted where the Employer 
has withdrawn recognition, as ar
bitration cannot remedy such a 
fundamental matter. Furthermor
e, according to them, with-
drawal of recognition constitutes a ﬁrejection of the principles 
of collective bargaining,ﬂ citing 
United Technologies
. I am 
unable to accept that argument.
 Respondent has recognized the 
Union since the 1950s and, until 
the decertification petition was filed, had done nothing to demonstrate that it was opposed to 

the concept of collective bargaining with the majority represen-
tative of its employees. That petition was halted only because 
of the filing of the unfair labor practice charges here, which 
triggered the ﬁblocking chargeﬂ rule. 
The analysis is pretty basic: Absent the work transfers Re-
spondent, at least based on colloquy with counsel, seems to 
have had an objective basis for believing the Union no longer 
held majority status. Absent th
e unfair labor practice charges, 
Respondent would have been free to withdraw recognition or at 
least have allowed the Union™s majority status to have been 
tested by an election pursuant to the decertification petition. If 
that is so, then the only prin
ciple with which Respondent was concerned was whether the Union 
retained majority status, not 

with whether it rejected collective bargaining in the face of the 

Union™s majority status. Thus the 
United Technologies
 logic does not apply. This employer, wh
en obligated to recognize the Union has done so. It has not re
jected collective bargaining. 
Closer to the mark is the Board™s decision in 
Seng Co
., 205 
NLRB 200 (1973). That was an 8(
a)(3) and (1) case involving discipline of employees for violating an unlawful no-

solicitation rule during the last portion of a contract where the 
union had been decertified. The Board declined to defer the 
case on 
Collyer 
grounds principally, I think, because there was 
no assurance that the decertified union would carry the arbitra-
tion forward. It had no incentive to do so, for it did not have a 
future bargaining relationship at stake. The Board did reference 
the decertification problem in strong terms saying at 201: 
ﬁwhere, as here, the Union involved has been decertified, our 
primary motivation in deferring to
 arbitration, namely, that of 
facilitating and fostering an 
existing
 collective-bargaining rela-
tionship cannot by definition be 
achieved.ﬂ (Emphasis in origi-
nal.) Even so, the Board conclude
d its analysis with the disin-
centive observation, saying that if the union chose not to go 
forward with the arbitration ther
e would be no one to champion 
the employees™ interests. 
Yet taking the Board at its word, that the primary motivation 
of deferral is to foster and facilitate an existing collective-

bargaining relationship, 
Seng™s logic is not contextually consis-
tent with the facts here. The 
employer in that case had only 
signed a 1-year contract with th
e Union and that after a bitter 
strike. The bargaining relationshi
p was certainly not mature and 
there was evidence of significant antiunion animosity as based 
on the rule in question as well as its uneven enforcement. Noth-ing of that nature is alleged he
re. Instead, a reasonable view of 
the stipulation is that Respondent, due to its interpretation of 
the contract, reduced the number 
of individuals in the bargain-ing unit for nondiscriminatory 
and business based reasons and 
thereafter the employees, indepe
ndently, chose to file a decerti-
fication petition. When the petition could not proceed, Respon-
dent withdrew recognition. That 
is nowhere near the antiunion 
evidence manifest in 
Seng
. In the same vein, and applying the 
Seng logic, the Board de-
ferred to arbitration in 
Southern California Edison
, 310 NLRB 
1229 (1993). In that case the company argued that the safety 
clause in the collective-bargaining contract permitted it to es-
tablish unilaterally a drug-testin
g program. The safety clause 
was unclear on the question, but the Board observed the long-

standing, mature nature of the bargaining relationship and de-
ferred the matter under 
Collyer
. The Supreme Court held in
 Nolde Bros. v. Bakery Workers 
Local 358, 430 U.S. 243 (1977), that the duty to arbitrate a 
dispute which arose under the term of a collective-bargaining 
contract continues even after that contract has expired. Here, 
Respondent has recognized its obligation under 
Nolde, and there is no reason not to permit that process to go forward. 

Therefore, in my opinion the 
Seng logic does not bar an order 
of deferral on the ground that 
the bargaining relationship has 
ended where that termination is not the result of any discrimi-
natory act. Accordingly, I do not believe that 
Seng
 controls the 
question of deferral. 
Had this matter been submitted to arbitration before the 
charges had been filed and the blocking charge rule not been 
invoked, the Board clearly would have deferred to an arbitra-
tor™s decision had the arbitrator in
terpreted the clause to permit 
Respondent™s reduction of work. Clearly, the processing of a 
breach of contract claim would not have blocked the represen-
tation proceeding. The Board has said: ﬁif an arbitrator upholds 
an employer™s argument that its actions were justified by a 
contractual management-rights cl
ause, we would defer to the award, [under the 
Spielberg/Olin
3 doctrine] even if neither the 
award nor the clause read in terms of the statutory clear and 
unmistakable waiver test.ﬂ 
Motor Convoy, 303 NLRB 135, 136 
(1991). See also Hoover Co
., 307 NLRB 524 (1992), where an 
arbitrator approved a plantwide no-smoking ban based on broad 
contract language (employer had ﬁthe right to establish and 
from time to time amend rules a
nd regulationsﬂ). In fact, in a 
case involving another division of this Employer, 
Dennison National Co., 296 NLRB 169 (1989), and which involved the 
unilateral elimination of unit job classifications, the Board up-

held an arbitrator™s finding that the employer had the unilateral 
right to do so based on contract language.
 Indeed, the Board has gone so far as to hold that 
Collyer
 prearbitral deferral of unfair labor practice charges challenging 
unilateral changes is appropriate even where no specific con-
tractual provision™s m
eaning is in dispute. 
Inland Container
, 298 NLRB 715 (1990). (Unilateral imposition of drug-testing 
program.)                                                           
 3 Spielberg Mfg. Co
., 112 NLRB 1080 (1955); also 
Olin Corp., 260 
NLRB 573 (1984). 
 AVERY DENNISON 395Nonetheless, both the General Counsel and the Union assert 
that the matter must be dealt with by the Board because of the 
statutory question posed by the w
ithdrawal of recognition. They 
contend first that such a matter must not be placed in a bifur-
cated posture, awaiting the result of the arbitrator™s decision, 
and second, that the question relating to
 a withdrawal of recog-
nition is the statutory responsibility
 of the Board, not an arbitra-
tor. In a sense, that argument puts the cart before the horse. The 
contract™s meaning is at the heart of the entire matter. It is only 
if the arbitrator declines to 
accept Respondent™s interpretation 
that the withdrawal of rec
ognition becomes important. The 
contract issue must be decided fi
rst, whether by the Board or in 
another forum.
 It is true that the Board has the authority to determine the 
meaning of contract clauses, 
C & C Plywood Corp
., 148 NLRB 
414 (1964), enf. denied 351 F.2d 224 (9th Cir. 1965), revd. and 
remanded 385 U.S. 421 (1967), but in general, that power is 
limited in the sense that it may determine only whether the 
clause was the union™s agreement to give up statutory rights. It 
is not a plenary power. Plenary contract interpretation authority 
is the sole bailiwick of the bodies charged with that task. The 
Board is charged to enforce the Act, not the contract. Contract 
interpretation is left to the courts under Section 301 of the Act 
or left to the arbitral process if that process has been created by 
the contract. Those forums are the first authority to determine 
the meaning of a contract, particul
arly where, as here, a party is 
asserting that the contract gives it the affirmative authority to 
take a certain course of action. 
In that sense waiver of a statu-
tory right as an issue is subordinate to the affirmative claim of 

contract right. Therefore, before the Board can act here with respect to the 
withdrawal of recognition and s
ubsequent changes (the health 
plan and pension plan substitu
tions) it needs to know if the 
collective-bargaining contract permitted the employer to trans-
fer the work from Monrovia to 
the other locations. If it did, 
then the Employer has not brea
ched the bargaining obligation 
by failing to first bargain with th
e Union. It already would have 
done so. As the parties have specially put into place a proce-
dure to analyze that claim, the 
Board should await the results of 
that procedure to determine if anything further needs to be 
done. The Board can, of course, maintain jurisdiction over the 
case while awaiting those results. 
Beyond that, however, there is nothing stopping the parties 
from putting the remaining 8(a)(5) issues (withdrawal of recog-
nition and change of the fringe benefit plans) to the arbitrator. 
Indeed, it would seem that if th
e arbitrator determined that the 
Employer did not have the right to transfer the work, then his 
remedy would be to order the status quo ante by restoring the 
work to Monrovia, order the recall (and transfer back) of the 
employees who had lost their jobs, together with backpay. That 
would be the same remedy which the Board would order for the 
work transfer portion of the case. Such an order would be only 
a logical first step insofar as the remainder is concerned. The 
next step in restoring the stat
us quo would be to address what 
happened while the laid-off employees were gone. That would 
include a determination whether, with the restored work force 
having been restored, the employer ever had any justification 
for withdrawing recognition and if not, order a nunc pro tunc 
recognition. It seems almost self-evident th
at if the reduced work force 
which resulted after the layoffs/transfers made a decision to 
seek decertification, the full 
prereduction work force would not 
have. Among other things, a full complement would have 

changed the numbers so significantly that the showing of inter-
est supporting the decertificatio
n petition may not have been 
met, but might also lead to the conclusion that the Union™s 

majority support had never been lost. 
It is true that the Board is the primary body to deal with that 
statutory issue and the General Counsel and the Charging Party 
may have a valid point. Yet, the Board recently ordered an 
arbitrator in circumstances very similar to this to reach a similar 
statutory issue where a contract issue needed to be decided first. 
See 
McDonnell Douglas Corp
., 324 NLRB 1202 (1997). The 
fact pattern there closely parallels this one and it seems to me 
that its holding scotches the opposition to deferral
 posed by the 
General Counsel and the Charging Party here. Moreover, the 
Board imposed noncontract, statutory duties on the arbitral 
process. The parties, though they could have, did not need to 
agree on submitting that issue to arbitration. 
In McDonnell Douglas, the employer had ﬁreclassified,ﬂ 
seemingly on a unilateral basis, 
certain employees out of the 
bargaining unit. The reclassifi
cation was based on certain con-tract language. As here, the contract gave the Union the right to 
grieve that action through the 
final and binding grievance-
arbitration procedure. The Board characterized the ﬁreclassifi-

cationﬂ as a ﬁrepresentationﬂ issue and refused to defer the 
matter to arbitration as recomme
nded by the administrative law 
judge, saying, initially at least, 
that representation matters were 
ﬁneverﬂ deferred to arbitration. A court of appeals remanded 
the matter directing the Board to
 explain why it had departed 
from its general policy of deferring to agreed-upon grievance-

arbitration procedures.
 On the remand, still continuing to characterize the dispute as 
representational,
4 the Board agreed with the court that it had 
ﬁinfrequentlyﬂ deferred to arbitra
tion disputes of that nature. 
Furthermore, although such deferra
ls were rare, it agreed that 
the case was appropriate for deferral and issued the appropriate 
order. The Board was well aware that the dispute might be 
remedied only on a bifurcated ba
sis. It observed: ﬁThe entire 
dispute in this case could be resolved through arbitration if an 
arbitrator were to conclude that the union had agreed to permit 
the respondent unilaterally to 
remove the [affected] unit em-
ployees from the unit. If the arbitrator so found, there would be 

no need to resolve the representational statutory policy issue. If, 
on the other hand, the arbitrator were to find that the union had 
not agreed to permit the respondent unilaterally to remove the 
[affected] unit employees from the 
unit, then it would be neces-
sary to reach the second issue, a question that under 
St. Mary™s [Medical Center
, 322 NLRB 954 (1997)] can normally only be 
decided by the Board.ﬂ
 But the bifurcation concerns did not stop the Board from de-
ferring. It deferred all the rema
ining issues, which were statu-                                                          
 4 The dispute could also have been
 characterized as an 8(a)(5) uni-
lateral reconfiguration of the barg
aining unit; a matter which is gener-
ally considered more serious as the bargaining unit scope is a nonman-
datory subject of bargaining. It ma
y not be changed absent an agree-
ment to do so. 
NLRB v. Southland Cork Co
., 342 F.2d 702, 706 (5th 
Cir. 1965); 
Hess Oil & Chemical
 Corp. v. NLRB, 415 F.2d 440, 445 
(5th Cir. 1969), cert. denied 397 U.S. 916 (1970); 
National Fresh Fruit 
& Vegetable Co. v. NLRB
, 565 F.2d 1331, 1334 (5th Cir. 1978);
 New-port News Shipbuilding v. NLRB
, 602 F.2d 73 (4th Cir. 1979); 
Boz-
zato™s, Inc
., 277 NLRB 977 (1985). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 396tory in nature, to the arbitrator. It said: ﬁWe defer the [represen-
tational] contractual issue of whether the union had agreed to 
permit the respondent, unilaterally: 
(a) to apply the [collective-
bargaining contract] to the then recently transferred [ ] unit 
employees, (b) to determine that they were no longer in the 
unit, and (c) to remove them from the unit. [Footnote omitted.] 
If the arbitrator finds that the union did not so agree, 
then we 
defer to the arbitrator also the resultant representational statu-tory policy issue 
of whether, even absent the union™s agree-
ment, the job duties and functions, and terms and conditions of 

employment, of the then recently transferred [ ] unit employees 
had become sufficiently dissimila
r from those of the remaining 
unit employees so as to warrant the respondent™s unilateral 
removal of the [affected unit] employees from the unit upon 
their change of assignment to [a sister company].ﬂ (Emphasis 
added.) Thus, the order of deferral directed the arbitrator to decide a 
statutory issue, the question of whether the employer had 
breached Section 8(a)(5) when making that change in the event 
the Union had not authorized the change according to the lan-
guage of the collective-bargaining contract. 
We are faced with that exact type of bifurcation here. Yet the 
presumption favoring arbitration is even stronger because the 
statutory question is not intertwine
d with or at the heart of the 
contract interpretation question as it was in 
McDonnell Doug-las. There is no question that an arbitrator could interpret the 
contract language to be the Un
ion™s permission to allow Re-
spondent to make the changes it 
did on a unilateral basis. If the 
Union did grant permission, then the remainder of the case 
falls. If the Union did not agree to allow Respondent to transfer 
the work on a unilateral basis, then the remaining issues are 
left: (1) Did the breach of the contract also constitute a statutory 
violation, an 8(a)(5) unilateral change? (2) If it did constitute a 

statutory violation, is the remedy the same as for the contract 
breach, i.e., restoring the work to Monrovia, recalling the af-
fected employees to their 
jobs and ordering backpay?5 (3) Did 
the unlawful conduct preclude Respondent from withdrawing 
recognition of the Union when the contract expired under a 
preelection ﬁtaintﬂ theory? (4) If so, can the arbitrator remedy 
the change in the health and pension plans and wage matters 
which followed? 
I conclude, based on the Board™s decisions in 
McDonnell Douglas and Motor Convoy, supra, that the arbitrator can, and 
must, reach all these issues. Clearly he is in the position to best 
decide the threshold question of whether or not the contract 
permitted Respondent to transfer the work. Everything thereaf-
ter is a linked chain welded to the transfer of the work. If the 
first was unlawful, then the arbitrator can find the remainder to 
be part of the remedy.
 Therefore, I find that this matter should be submitted to an 
arbitrator under the terms of the collective-bargaining contract. 
Furthermore, the Board will retain jurisdiction over the matter 
and the arbitral decision will remain subject to postarbitral re-
view by the Board on assertion by either party that the arbitral 
proceedings or the decisionŠon either the contractual or statu-
tory issuesŠfail to satisfy the Board™s longstanding require-
ments for postarbitral deferral. See 
Spielberg 
and Olin, both 
supra. [Recommended Order omitted from publication.] 
                                                          
 5 In this regard, the parties have advised on the record that the C-20 
and C-30 equipment remains at Monr
ovia and restoration is possible. 
 